t c memo united_states tax_court suresh hatte petitioner v commissioner of internal revenue respondent docket no filed date suresh hatte pro_se stephen c welker and bartholomew cirenza for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for and the internal_revenue_service irs or respondent determined deficien- cies and accuracy-related_penalties under sec_6662 as follows 1all statutory references are to the internal_revenue_code in effect for the continued year deficiency penalty dollar_figure big_number dollar_figure big_number most issues were resolved in a stipulation of settled issues submitted before trial in his post-trial brief respondent conceded the accuracy-related_penalties in light of the court’s opinion in clay v commissioner t c __ date which was released shortly after this case was tried the sole question remaining for decision is whether petitioner is entitled to deduct car and truck expenses re- ported on schedule c profit or loss from business for his real_estate appraisal business we resolve this issue in respondent’s favor findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that is incorporated by this reference petitioner resided in maryland when he filed his petition during and petitioner worked as a taxi driver and as a real_estate appraiser in the washington d c metropolitan area he reported income and ex- penses for these two businesses on separate schedules c for the taxi business continued years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar his schedule c for reported gross_profit of dollar_figure and expenses of dollar_figure for gasoline oil carwash licenses insurance and supplies he wound down his taxi business during for he reported gross_profit of zero from the taxi business and expenses of dollar_figure which resembled the expenses he had reported for he reported no mileage-based vehicle expenses on the schedules c for his taxi business petitioner’s appraisal business was more robust on hi sec_2014 schedule c for the appraisal business he reported gross_profit of dollar_figure and expenses of dollar_figure including dollar_figure of car and truck expenses for he reported gross_profit of dollar_figure and expenses of dollar_figure including dollar_figure of car and truck expenses petitioner owned three vehicles allegedly used in his appraisal business a ford crown victoria his taxicab a honda accord and a nissan maxima for he reported on form_4562 depreciation and amortization the following mileage on these vehicles type ford honda nissan total business personal big_number big_number -0- big_number big_number -0- big_number for he reported on form_4562 the following mileage on these vehicles type ford honda nissan total business personal -0- big_number -0- big_number big_number big_number big_number petitioner calculated vehicle expenses for his appraisal business by multi- plying the business mileage shown above by the applicable standard mileage rates see notice_2013_80 2013_52_irb_821 dollar_figure per mile for notice_2014_ 2014_53_irb_1001 dollar_figure5 per mile for in addition to these mileage- based costs he separately reported on the schedule c for his appraisal business_expenses for oil changes and carwash the irs selected petitioner’ sec_2014 and sec_2015 returns for examination it dis- allowed all deductions for car and truck expenses related to his appraisal business on the ground that he had not adequately substantiated them on date the irs sent petitioner a timely notice_of_deficiency and he timely sought redetermi- nation in this court at trial petitioner testified that extensive driving was required for his ap- praisal business he said that he conducted this business from a friend’s house in 2petitioner’s schedules c for the appraisal business reported expenses of dollar_figure and dollar_figure for contract labor for and respectively these amounts were apparently paid to muktayi hatte who shared a home and a last name with petitioner although ms hatte is listed as his spouse on an insurance_policy he testified that the two were not married and that she was a friend who helped him by visiting appraisal sites and preparing documents silver spring maryland and that he commuted there almost daily from his residence in hyattsville maryland he did not keep contemporaneous mileage logs or other records of the mileage he drove for the appraisal business rather he created spreadsheets during the irs examination by using google maps to calculate the round-trip distance from silver spring to each of his alleged destinations there is no evidence showing where petitioner actually started each trip and the spreadsheets do not show which vehicle was used for any of the travel according to petitioner’s spreadsheet for he visited at least one ap- praisal site every day but one between january and october with no trips in no- vember or december the spreadsheet for shows a substantially identical pattern many of these alleged trips were repeat visits to the same property peti- tioner testified that repeat trips were often necessary because the realtor failed to show up the customer canceled and rebooked or the exterior lighting was too poor for him to take photographs we did not find this testimony credible petitioner testified that the honda was the primary vehicle he used for his appraisal business during he allegedly used the ford his taxicab to visit appraisal sites in between trips with taxi customers he testified at trial that he discarded the nissan in and reported no miles on it but his return clearly shows otherwise opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 had he advanced this contention it would lack merit he thus bears the burden_of_proof deductions are a matter of legislative grace the taxpayer bears the burden of proving that reported business_expenses were actually paid and were ordinary and necessary sec_162 rule a the taxpayer bears the burden of sub- stantiating the expenses underlying his claimed deductions by keeping and pro- ducing records sufficient to enable the irs to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_ 108_tcm_39 sec_274 imposes relatively strict substantiation requirements for de- ductions claimed for among other things listed_property listed_property in- cludes with exceptions not relevant here any passenger_automobile and any other_property used as a means of transportation sec_280f no deduction is allowed under sec_274 unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statements the amount time and place and business_purpose for each expenditure sec_1 5t a b and c temporary income_tax regs fed reg date see sec_1_274-5 income_tax regs noting that a taxpayer using a mileage rate in lieu of actual costs is not relieved of the substantiation requirement because petitioner’s three automobiles constituted listed_property his re- ported car and truck expenses are subject_to the heightened substantiation require- ments described above see fernandez v commissioner tcmemo_2011_216 to satisfy these requirements the taxpayer generally must keep a contemporane- 3a vehicle used_in_the_trade_or_business of transporting persons or property for compensation_generally is not classified as a personal automobile sec_280f but as property used as a means of transportation such a vehicle will nevertheless constitute listed_property unless substantially_all of its use is connected to that trade_or_business id para c for petitioner reported that big_number of the big_number miles driven on his ford were related to his appraisal business he therefore did not carry his burden of proving that sub- stantially all of that vehicle’s use was connected to his taxi business the ford was thus listed_property during whether or not it is considered a personal automobile ous mileage log or similar record such as a diary or trip sheets that substantiates the extent to which the vehicle was actually used for business rather than personal purposes see 53_tc_269 flake v commissioner tcmemo_2014_76 sec_1_274-5t temporary income_tax regs fed reg date lacking contemporaneous_records the taxpayer must produce other credible_evidence sufficient to corroborate his or her own statements concerning business use see sec_1 5t a b and c temporary income_tax regs supra for a variety of reasons we did not find petitioner’s spreadsheets or his testi- mony to be credible he did not prepare these spreadsheets contemporaneously with or near to the time of his alleged travel rather he created them several years later during the irs examination he did not produce at trial any notes cal- endars or other contemporaneous documents to support the entries on the spread- sheets although he produced invoices associated with some of his appraisal work these only cover january and february of it is implausible that he could have recalled the details of more than trips so long after the fact petitioner’s testimony concerning the cars that he used at different times for his appraisal business contradicted the mileage reported on his returns he testi- fied that he discarded the nissan in and reported no miles on it but his return clearly shows otherwise and while he testified that he used the ford primarily in his taxi business he reported that of the miles driven in that vehicle during 2014--big_number miles out of big_number -were connected with his appraisal business petitioner’s spreadsheet for shows entries for every single day--except one--from january through october including holidays and weekends his spreadsheet for likewise has daily entries from january through october we find it implausible that petitioner drove for his appraisal business with such regu- larity it is also peculiar that each spreadsheet shows daily entries for the first ten months of each year and no entries for the last two months petitioner testified that he visited appraisal sites during november and december but that the mile- age for those trips had been taken into consideration before this statement constitutes an admission that the mileage shown for the earlier trips was inflated petitioner’s spreadsheets allege several trips that he could not possibly have taken the record includes certificates showing that he completed at least five full-day continuing education courses during on date for ex- ample he flew to detroit michigan to complete a seven-hour training course his spreadsheet asserts that on the same day he made three trips totaling miles to conduct appraisals in maryland and virginia it is beyond implausible that he flew to michigan completed a seven-hour course flew back to maryland and then drove miles to take photographs in the dark the spreadsheets allege multiple appraisal trips on four other days on which he attended seven-hour continuing education classes in maryland on cross- examination he admitted that the mileage he recorded for those days could not possibly be correct during petitioner reported on the schedule c for his appraisal business aggregate expenses of dollar_figure for contract labor see supra note he testified that he paid these sums to an assistant who helped him inter alia by making visits to appraisal sites his assistant did not testify there is no evidence as to whether the spreadsheets included her trips or if so whether she used his car to make the journeys although petitioner’s spreadsheets calculate all round-trip mileage from silver spring it is unlikely that his alleged appraisal trips all originated there he lived in hyattsville and efficiency would surely have dictated starting certain trips from home during almost of his appraisal-related mileage was recorded for the ford his taxicab which he supposedly used to visit appraisal sites between trips with taxi customers if that is so it is unlikely that those trips all began in silver spring finally petitioner’s spreadsheets reveal many internal inconsistencies that make them unreliable for example on at least six occasions the spreadsheets implausibly show two round trips to the same address on the same day and some of these entries lack credi- bility for other reasons on date petitioner alleges that he made two trips--one of miles and the other of miles--to the same address in hyattsville maryland since petitioner lived in hyattsville these numbers are highly suspect and even if we assume that petitioner drove from hyattsville to silver spring and then back to hyattsville--and did so twice on the same day--the distance from silver spring to hyattsville is less than miles on many occasions the spreadsheets show that petitioner made on the same day separate round trips to distant locations fairly close to each other on date for example the spreadsheet asserts that he took separate round trips each of miles to two addresses in baltimore we find it unlikely that petitioner drove from silver spring to baltimore and back to silver spring only to turn around and drive back to baltimore on back-to-back days in date the spreadsheet shows a 289-mile round trip to cumberland maryland and a 371-mile round trip to oakland mary- land cumberland is on the way from silver spring to oakland it is wholly im- plausible that petitioner made separate trips of over six hours to these two destinations these examples only scratch the surface of the improbabilities that pervade petitioner’s spreadsheets he offered no credible testimony or other evidence to support the mileage he claimed we have no doubt that he used one or more of his vehicles in his appraisal business but because vehicle costs are subject_to the strict substantiation requirements of sec_274 we are not at liberty to esti- mate his costs under 39_f2d_540 2d cir see 50_tc_823 aff’d 412_f2d_201 2d cir given petitioner’s failure to submit any credible substan- tiating evidence we have no alternative but to sustain respondent’s disallowance of his deductions for car and truck expenses in their entirety to reflect the foregoing decision will be entered under rule
